[Cite as State v. Degraffinreed, 2012-Ohio-5166.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                          JUDGES:
                                                       Hon. W. Scott Gwin, P.J.
        Plaintiff-Appellee                             Hon. William B. Hoffman, J.
                                                       Hon. John W. Wise, J.
-vs-
                                                       Case No. 2012CA00087
RAMONE K. DEGRAFFINREED

        Defendant-Appellant                            OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Stark County Court of
                                                    Common Pleas, Case No. 2011CR01867


JUDGMENT:                                           Affirmed


DATE OF JUDGMENT ENTRY:                             November 5, 2012


APPEARANCES:


For Plaintiff-Appellee                              For Defendant-Appellant


JOHN D. FERRERO                                     MATTHEW A. PETIT
PROSECUTING ATTORNEY,                               116 Cleveland Ave. NW., Suite 808
STARK COUNTY, OHIO                                  Canton, Ohio 44702

By: RENEE M. WATSON
Assistant Prosecuting Attorney
Appellate Section
110 Central Plaza, South – Suite 510
Canton, Ohio 44702-1413
Stark County, Case No. 2012CA00087                                                       2

Hoffman, J.


       {¶1}   Defendant-appellant Ramone K. Degraffinreed appeals his convictions

and sentence entered by the Stark County Court of Common Pleas. Plaintiff-appellee is

the state of Ohio.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   On December 6, 2011, around 6:45 p.m., Stephanie Weisel was crossing

the street at Fourth Street and Cherry Avenue, Canton, Ohio. At the same time, a silver

Audi vehicle sped down the road at approximately 45 to 50 miles per hour. The driver

struck Weisel causing serious physical injury to her, and considerable damage to the

hood and windshield of the Audi vehicle. The driver of the vehicle did not stop, instead

leaving the scene of the accident.

       {¶3}   Scarlett Girtt, who witnessed the accident, called for help. Paramedics

and Canton Police Officers responded to the scene. Witnesses at the scene provided

the officers with the vehicles' license plate number and description.        The address

associated with the license plate was 201 Hartford Avenue SE, Canton, Ohio. Officers

arrived at that address within twenty minutes of the call.

       {¶4}   Upon arrival at the residence, the officers found a silver Audi parked in the

driveway, with the hood of the car still warm. The windshield of the car was crushed,

and there appeared to be hair and other organic matter stuck on the broken glass.

       {¶5}   The owner of the vehicle, Alfonso Currie, came to the door. He indicated

he did not drive the car that day, but his nephew, Appellant, had driven the vehicle.

Currie further indicated Appellant had recently come home with the car. Currie gave the

officers permission to enter the home and search for Appellant.
Stark County, Case No. 2012CA00087                                                       3


      {¶6}   The officers then found Appellant in the back bedroom, lying on the bed,

fully clothed and passed out.     Appellant was placed under arrest.      As he was not

cooperative, the officers forcibly placed him in cuffs.      Testimony at trial indicates

Appellant reeked of alcohol, was groggy and unsteady on his feet, and had slurred

speech. He was incoherent, and was placed in the back of the cruiser.

      {¶7}   Officer Eric Brown, a crash reconstruction expert, testified, based on the

debris left on the road and the condition of the scene of the accident, the vehicle

involved in the accident was a European car. He further testified he observed Appellant

intoxicated, smelling of alcohol, noticing glassy and bloodshot eyes, and slow, slurred

speech. Appellant admitted to Officer Brown he had been "getting drunk all day", and

had been driving down East Tuscarawas Street just minutes prior to the accident.

Appellant told Officer Brown he had only been at his uncle's house for about ten

minutes before the officers arrived.   Brown later determined Weisel was a step or two

from the curb when Appellant hit her, traveling anywhere from 31 to 60 miles per hour.

      {¶8}   On January 17, 2012, Appellant was indicted on one count of aggravated

vehicular assault, in violation of R.C. 2903.08, a felony of the second degree; one count

of vehicular assault, in violation of R.C. 2903.08, a felony of the third degree; one count

of failure to stop after an accident, in violation of R.C. 4549.02, a felony of the fifth

degree; one count of operating a vehicle impaired, in violation of R.C. 4511.19, a

misdemeanor of the first degree; and one count of driving under suspension, in violation

of R.C. 4510.14, a misdemeanor of the first degree.

      {¶9}   On March 12, 2012, Appellant entered a plea to driving under suspension.

Following a jury trial, Appellant was convicted of the remaining charges, except the jury
Stark County, Case No. 2012CA00087                                                        4


returned a verdict on the failure to stop after an accident as a misdemeanor of the first

degree. The State dismissed the charge of vehicular assault.

       {¶10} The trial court sentenced Appellant to a term in prison of eight years for

the aggravated vehicular assault charge, and six months for each of the remaining

convictions, the terms to be served concurrently. The trial court additionally imposed

thirty-four points on Appellant's driver's license, and suspended his license for a term of

twenty years.

       {¶11} Appellant now appeals, assigning as error:

       {¶12} “I. THE DEFENDANT’S CONVICTIONS FOR ONE COUNT OF

AGGRAVATED VEHICULAR ASSAULT, ONE COUNT OF FAILURE TO STOP AFTER

ACCIDENT, ONE COUNT OF OVI, AND ONE COUNT OF DRIVING UNDER OVI

SUSPENSION WERE AGAINST THE MANIFEST WEIGHT AND SUFFICIENCY OF

THE EVIDENCE.”

                                                I.

       {¶13} In the sole assignment of error, Appellant maintains his convictions are

against the manifest weight and sufficiency of the evidence.

       {¶14} On review for sufficiency, a reviewing court is to examine the evidence at

trial to determine whether such evidence, if believed, would support a conviction. State

v. Jenks (1991), 61 Ohio St.3d 259. “The relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt.” Jenks at

paragraph two of the syllabus, following Jackson v. Virginia (1979), 443 U.S. 307. On

review for manifest weight, a reviewing court is to examine the entire record, weigh the
Stark County, Case No. 2012CA00087                                                        5


evidence and all reasonable inferences, consider the credibility of witnesses and

determine “whether in resolving conflicts in the evidence, the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered.” State v. Martin (1983), 20 Ohio App.3d 172, 175. See also, State v.

Thompkins, 78 Ohio St.3d 380, 1997–Ohio–52. The granting of a new trial “should be

exercised only in the exceptional case in which the evidence weighs heavily against the

conviction.” Martin at 175. We note “circumstantial evidence may be more certain,

satisfying and persuasive than direct evidence.” State v. Richey, 64 Ohio St.3d 353,

1992–Ohio–44. It is to be given the same weight and deference as direct evidence.

Jenks, supra.

       {¶15} Specifically, Appellant asserts his conviction for aggravated vehicular

assault, in violation of R.C. 2903.08, is against the manifest weight of the evidence as

the State did not meet the burden of proving the identity of the driver that struck the

victim. Further, Appellant contends the State failed to establish he operated a motor

vehicle impaired, in violation of R.C. 4511.19; therefore, the aggravated vehicular

assault conviction must fail.

       {¶16} R.C. 2903.08 reads, in pertinent part,

       {¶17} "(A) No person, while operating or participating in the operation of a motor

vehicle, motorcycle, snowmobile, locomotive, watercraft, or aircraft, shall cause serious

physical harm to another person or another's unborn in any of the following ways:

       {¶18} "(1)(a) As the proximate result of committing a violation of division (A) of

section 4511.19 of the Revised Code or of a substantially equivalent municipal

ordinance;"
Stark County, Case No. 2012CA00087                                                     6


       {¶19} R.C. 4511.19 reads, in pertinent part,

       {¶20} "(A)(1) No person shall operate any vehicle, streetcar, or trackless trolley

within this state, if, at the time of the operation, any of the following apply:

       {¶21} "(a) The person is under the influence of alcohol, a drug of abuse, or a

combination of them."

       {¶22} Based upon our review of the record, and as set forth in the Statement of

the Facts and Case, supra, we find Appellant's convictions are not against the manifest

weight and sufficiency of the evidence.

       {¶23} During his interview with Officer Brown, Appellant admitted to drinking all

day and consuming "2-24 ounce cans of Colt 45 and a shorty of wine." He stated he

was driving fast down East Tuscarawas, but did not remember hitting anyone. He had

been home ten minutes before the officers arrived at his uncle’s residence. Tr. at 234-

237.

       {¶24} Further, the responding officer observed Appellant passed out on the bed,

fully clothed, with a strong odor of alcohol, glassy, bloodshot eyes, and slurred speech.

The vehicle in question showed significant damage consistent with the injuries

sustained by the victim herein. Accordingly, we find the State produced ample, credible

evidence to support each conviction. There is no evidence the jury lost its way due to

improper considerations.
Stark County, Case No. 2012CA00087                                          7


      {¶25} Appellant's convictions and sentence in the Stark County Court of

Common Pleas are affirmed.

By: Hoffman, J.

Gwin, P.J. and

Wise, J. concur

                                      s/ William B. Hoffman _________________
                                      HON. WILLIAM B. HOFFMAN


                                      s/ W. Scott Gwin_____________________
                                      HON. W. SCOTT GWIN


                                      s/ John W. Wise _____________________
                                      HON. JOHN W. WISE
Stark County, Case No. 2012CA00087                                                  8


             IN THE COURT OF APPEALS FOR STARK COUNTY, OHIO
                        FIFTH APPELLATE DISTRICT


STATE OF OHIO                              :
                                           :
       Plaintiff-Appellee                  :
                                           :
-vs-                                       :         JUDGMENT ENTRY
                                           :
RAMONE K. DEGRAFFINREED                    :
                                           :
       Defendant-Appellant                 :         Case No. 2012CA00087


       For the reasons stated in our accompanying Opinion, Appellant's convictions and

sentence entered by the Stark County Court of Common Pleas are affirmed. Costs to

Appellant.




                                           s/ William B. Hoffman _________________
                                           HON. WILLIAM B. HOFFMAN


                                           s/ W. Scott Gwin_____________________
                                           HON. W. SCOTT GWIN


                                           s/ John W. Wise _____________________
                                           HON. JOHN W. WISE